DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 & 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlett (U.S. Publication Number 2011/0202012) in view of Hulvershorn e al. and Rios et al. (U.S. Patent Number 9,792,836) and Hagel et al. (U.S. Publication Number 2015/0359721).
Referring to claim 21, Barlett discloses one or more processors in communication with and receiving inputs from one or more sensors on a training apparatus and/or on a needle (Figs. 3A-3C); and a user interface in communication with the one or more processors and configured to provide injection instructions associated with the injection technique (Figs. 3A-3C), the injection instructions including: an injection entry target on the training apparatus where the needle should penetrate the training apparatus (paragraph 0040), and a plurality of product injection targets on the training apparatus where a plurality of injections should be delivered after the needle penetrates the training apparatus (paragraph 0055), wherein the inputs from the one or more sensors on the training apparatus and/or needle comprise injection information associated with a training injection (paragraph 0040), the injection information including: a needle entry location for the training injection, and a plurality of product injection locations on the training apparatus where the plurality of injections were delivered during the training injection (paragraph 0040), and wherein the user interface is configured to display indications of positions and/or orientations of the needle and training apparatus, and the one or more processors are configured to analyze the injection information including determining whether the training injection was delivered to the injection entry target and plurality of product injection targets (Figs. 3A-3C).  Barlett does not disclose an injection entry target on the training apparatus where the needle should penetrate the training apparatus, and a product injection target on the training apparatus where an injection should be delivered; wherein the inputs from the one or more sensors on the training apparatus and/or needle comprise injection information associated with a training injection, the injection information including: a needle entry location for the training injection, and a product injection location where the training injection was delivered; and wherein a simulated injection of a product is configured to be delivered at each of the plurality of injection targets after the needle penetrates the training apparatus via the injection entry target, wherein the plurality of injection targets comprise different locations 
within the training apparatus, and the one or more processors are configured to analyze the injection information including determining whether the needle hit the injection entry target and plurality of product injection targets; configured to provide injection instructions associated with the multi-target injection technique of a product, wherein the multi-target injection technique comprises delivering the product to a plurality of injection locations in a patient after an initial penetration of the needle into the patient.
However, Hulvershorn et al. teaches an injection entry target on the training apparatus where the needle should penetrate the training apparatus (0004), and a product injection target on the training apparatus where an injection should be delivered (paragraphs 0011 & 0012: target anatomical environment); and a product injection location where the training injection was delivered (paragraphs 0011 & 0012: target or non-target anatomical location).  It would have been obvious to one of ordinary skill in the art at the time invention was made that the time the application was filed to include an injection entry target on the training apparatus where the needle should penetrate the training apparatus, and a product injection target on the training apparatus where an injection should be delivered; and a product injection location where the training injection was delivered, as disclosed by Hulvershorn et al., incorporated into Barlette in order to determine if the user is hitting the target locations or not.  Barlette/Hulvershorn et al. does not teach that the needle entry location where the needle is first inserted into the patient’s body is measured using inputs from one or more sensors on the training apparatus and/or needle; wherein a simulated injection of a product is configured to be delivered at each of the plurality of injection targets after the needle penetrates the training apparatus via the injection entry target, wherein the plurality of injection targets comprise different locations 
within the training apparatus and the one or more processors are configured to analyze the injection information including determining whether the needle hit the injection entry target and plurality of product injection targets; configured to provide injection instructions associated with the multi-target injection technique of a product, wherein the multi-target injection technique comprises delivering the product to a plurality of injection locations in a patient after an initial penetration of the needle into the patient.  However, Rios et al. teaches that the needle entry location where the needle is first inserted into the patient’s body is measured using inputs from one or more sensors on the training apparatus and/or needle (Fig. 29, 3D sensor 2904 and column 30 line 54-column 31 line 3); wherein a simulated injection of a product is configured to be delivered at each of the plurality of injection targets after the needle penetrates the training apparatus via the injection entry target, wherein the plurality of injection targets comprise different locations 
within the training apparatus (Fig. 1) and the one or more processors are configured to analyze the injection information including determining whether the needle hit the injection entry target and plurality of product injection targets (Figs. 1, 4A, 4B & 5).  It would have been obvious to one of ordinary skill in the art at the time invention was made that the time the application was filed to that the needle entry location where the needle is first inserted into the patient’s body is as disclosed by Rios et al., incorporated into Barlette/Hulvershorn et al. in order for the trainee to gauge the actual needle position with respect to the ideal position and to insert the solution in the proper location.  Barlette/Hulvershorn/Rios et al. does not disclose configured to provide injection instructions associated with the multi-target injection technique of a product, wherein the multi-target injection technique comprises delivering the product to a plurality of injection locations in a patient after an initial penetration of the needle into the patient.  However, Hagel et al. teaches configured to provide injection instructions associated with the multi-target injection technique of a product, wherein the multi-target injection technique comprises delivering the product to a plurality of injection locations in a patient after an initial penetration of the needle into the patient (paragraph 0064).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include configured to provide injection instructions associated with the multi-target injection technique of a product, wherein the multi-target injection technique comprises delivering the product to a plurality of injection locations in a patient after an initial penetration of the needle into the patient, as disclosed by Hagel et al., incorporated into Barlette/Hulvershorn/Rios et al. in order insert the hyaluronic acid at different depths.
Referring to claim 22, Barlett discloses wherein the injection instructions comprise a plurality of injection entry targets and the injection information comprises a plurality of needle entry locations (paragraph 0055).
Referring to claim 23, Barlett discloses wherein the    plurality of product injection targets project outward from the injection entry target and the injection instructions include a needle retracting target near the injection entry target under a surface of the training apparatus after each of the plurality of injections (paragraph 0044).
Referring to claim 24, Barlett discloses wherein the    plurality of product injection targets are substantially linearly spaced from the injection entry target and from one another, and the training instructions include displaying sequentially the plurality of product injection targets with decreasing distance from the injection entry target (paragraph 0055). 
Referring to claim 25, Barlett discloses wherein the    inputs from the one or more sensors on the training apparatus    and/or    needle further comprise    one or more of an injection force or injection duration (Abstract).
Referring to claim 26, Barlett discloses wherein the one or more processors are configured to evaluate the injection information relative to one or more of the following evaluation criteria: a targeting accuracy score; a depth of the training injection; a duration of the training injection; an angle of entry of the training injection; an injection force; a maximum number of injections during the training injection; or an amount of therapeutic agent delivered by the training injection (paragraph 0047 and abstract).
Referring to claim 27, Barlett discloses wherein the training technique is one of fanning, linear threading, cross hatching, serial puncture, serial threading, depot injection, Fern Pattern, cone, or Z-Track method (Fig. 1).
Referring to claim 35, Barlett discloses wherein the injection entry target and product injection target are configured to be displayed sequentially to track movements of the needle during the training injection (51).
Referring to claim 36, Barlett discloses wherein the one or more processors are configured to record and transmit data associated with the training injection to a database (51 & Figs. 3A-3C).
Referring to claim 37, Barlett discloses wherein the data is configured to be used to playback the training injection (Figs. 3A-3C).
Referring to claim 38, Barlett discloses wherein the injection entry target and product injection targets are configured to be displayed sequentially to track movements of the needle during the training injection (51).
Referring to claim 39, Barlett discloses wherein the one or more processors are configured to record and transmit data associated with the training injection to a database (51 & Figs. 3A-3C).
Referring to claim 40, Barlett discloses wherein the data is configured to be used to playback the training injection (Figs. 3A-3C).
Referring to claim 45, Hagel et al. teaches were the multi-target training technique further comprises retracting the needle from the patient only after the product has been delivered to the plurality of injection locations in the patient (paragraph 0064).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27 & 38-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715